Order, Supreme Court, Bronx County (Lewis R. Friedman, J.), entered October 20, 1989, which granted petitioners’ motion to file an amended late notice of claim against respondent New York City Housing Authority Police Department, unanimously affirmed, without costs.
Petitioners’ inadvertent failure to name and serve the New York City Housing Authority Police Department was excusable in light of counsel’s reliance upon the information contained upon a warrant used to support the police activity underlying the causes of action in each case. A subsequent investigation revealed that the New York City Housing Authority police were also involved in the incident, and upon such discovery, petitioners’ counsel moved promptly to extend its time to amend and serve a notice of claim pursuant to section 50-e (5) of the General Municipal Law. Respondent New York Housing Authority had actual notice of the event underlying petitioners’ claims, and was given actual notice of petitioners’ claim within a reasonable time after expiration of the statutory 90-day period. Accordingly, respondent has failed to demonstrate any real prejudice that would result by allowing petitioners to proceed with their claim. Concur— Carro, J. P., Ellerin, Ross, Asch and Kassal, JJ.